DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 12/20/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a wireless communication system” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7-9, 11-14, 18-29, 31-39, 49-69, 74-75, 81, 83-92, and 114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric, and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 30 kPa on said body region of said subject contacted with said system” in lines 11-15.  The Examiner cannot find support in the originally filed specification of the contact stress having an extreme limit of 30 kPa.
Claims 7-9, 11-14, 18-29, 31-39, 49-69, 74-75, 81, and 83-92 are rejected by virtue of their dependence from claim 4.
Claim 114 recites “the encapsulated flexible wireless device has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 88-89, and 91-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the static stiffness index” in line 2 in which there is insufficient antecedent basis for this recitation in the claim.  
Claim 88 recites “wherein the plurality of spatially distributed flexible wireless devices are configured to provide an average output paramee” in lines 1-2, which is so grammatically awkward that its meaning is not clear.  What is “an average output paramee”?
Claim 89 is rejected by virtue of its dependence from claim 88.
Claim 89 recites “said output parameter and/or spatial distribution map” in lines 1-2 in which there is insufficient antecedent basis for “said output parameter” or “said…spatial distribution map” in the claim.  Also, it is not clear if “said output parameter and/or spatial distribution map” is the same as, related to, or different from “said one or more pressures” of claim 4, lines 8-9.  The relationship between these recitations should be made clear.

Claim 92 recites “the garment” in line 2 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear if “the garment” is the same as, related to, or different from “a functional fabric” of claim 4, line 2.  The relationship between these recitations should be made clear.
Claim 92 recites “one or more sensor outputs from one or more of the sensors” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “said one or more pressures” from the “a pressure sensor” of claim 4, lines 8-9.  The relationship among these recitations should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 11, 13, 18-28, 32-33, 38, 52-57, 62-63, 69, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0333094 (Rogers)(previously cited), in view of U.S. Patent Application Publication No. 2013/0338472 (Macia Barber) .
Rogers teaches a system comprising: a functional fabric (the woven or mesh configuration; paragraphs 0047, 0159 of Rogers) configured to be worn by a subject at a body 
 With respect to claim 4, the combination teaches or suggests a system comprising: a functional fabric (the woven or mesh configuration; paragraphs 0047, 0159 of Rogers) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (the substrate of Rogers); a pressure sensor (the pressure sensor; paragraph 0166 of Rogers) positioned on said flexible substrate for measuring said one or more pressures on said body region; and a wireless communication system (the wireless transmitter or the antenna; paragraph 0024 of Rogers) positioned on said flexible substrate; and wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric (paragraph 0159 of Rogers) and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 30 kPa on said body region of said subject contacted with said system (see the dimensions of the components provided in paragraphs 0012, 0083, 0103, and 0124 (footprint); 0009, 0025, 0029, 0032, 0045, 0071-0072, 0074, 0079, 0086, 0104, 0111, 0126, 0130-0131, 0176, and 0190-0191 (thickness); the 103 analyses based on the teachings of Macia Barber). 
With respect to claim 9, the combination teaches or suggests that said functional fabric comprises one or more of an inelastic material, an elastic material, a woven material, a non-
With respect to claim 11, the combination teaches or suggests that said functional fabric is a stocking, sock, sleeve, glove, wrap, bandage, hard cast, soft cast, splint or a pneumatic compression device (the glove of Rogers; paragraphs 0077, 0085 of Rogers). 
With respect to claim 13, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric (fixed to the woven or mesh configuration; paragraphs 0047, 0159 of Rogers). 
With respect to claim 18, the combination teaches or suggests that said at least one flexible wireless device is characterized by an average Young’s modulus matched to within a factor of 100 of the Young’s modulus of skin of said subject (paragraphs 0029, 0048, 0094, 0155, 0195-0197 of Rogers). 
With respect to claim 19, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness low enough that the device establishes conformal contact with skin of said subject (paragraphs 0009-0010, 0029, and 0156 of Rogers). 
With respect to claim 20, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness less than or equal to 1 nN m (paragraphs 0009-0010, 0029, and 0156 of Rogers). 
With respect to claim 21, the combination teaches or suggests that said at least one flexible wireless device has net flexural rigidity of less than or equal to 1 x 10-4 Nm (paragraphs 0010 and 0029 of Rogers). 
With respect to claim 22, the combination teaches or suggests that said at least one flexible wireless device further comprises: a flexible electronic circuit supported by said flexible 
With respect to claim 23, the combination teaches or suggests that said flexible substrate and said flexible superstrate layer independently are characterized by an average modulus less than or equal to 1 MPa (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 24, the combination teaches or suggests that said at least one flexible wireless device is a stretchable device (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 
With respect to claim 25, the combination teaches or suggests that said stretchable device is capable of undergoing elongation or compression to an extent of at least a factor of 1.2 without system degradation or mechanical failure (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 
With respect to claim 26, the combination teaches or suggests that said flexible wireless device of said stretchable device further comprises one or more stretchable filamentary electrical interconnects (paragraphs 0008-0010, 0015, 0034, 0036, 0055, 0064, 0074-0075, and 0181 of Rogers). 

With respect to claim 28, the combination teaches or suggests that said pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof (paragraph 0213 of Rogers). 
With respect to claim 32, the combination teaches or suggests that at least one flexible wireless device further comprises one or more sensors selected from the group consisting of: a temperature sensor; a bioimpedence sensor; a radius of curvature sensor, an accelerometer, a heart rate sensor, a blood flow sensor, an electrocardiography sensor, an electromyography sensor, an electroencephalography sensor, an electrophysiological sensors, a moisture sensor, a humidity sensor, a transcutaneous oxygen sensor, a local blood flow sensor, and a local redness sensor (paragraphs 0013, 0015, 0038, and 0063 of Rogers). 
With respect to claim 33, the combination teaches or suggests that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (paragraphs 0013, 0015, 0038, and 0063 of Rogers). 
With respect to claim 38, the combination teaches or suggests that said at least one flexible wireless device further comprises a light emitting diode (paragraph 0038 of Rogers). 
With respect to claim 52, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 10 mm (see the dimensions of the components provided in paragraphs 0009, 0025, 0029, 0032, 0045, 0071-0072, 0074, 0079, 0086, 0104, 0111, 0126, 0130-0131, 0176, and 0190-0191). 

With respect to claim 54, the combination teaches or suggests that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 (see the dimensions of the components provided in paragraphs 0012, 0083, 0103, and 0124). 
With respect to claim 55, the combination teaches or suggests that said system further comprises one or more encapsulating layers (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 56, the combination teaches or suggests that said flexible wireless device is entirely encapsulated by said one or more encapsulating layers (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 57, the combination teaches or suggests that each of said encapsulating layers independently have a thickness less than or equal to 5 mm (the encapsulation of Rogers using nanostructured or microstructured layers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 
With respect to claim 62, the combination teaches or suggests that said pressure sensor of said flexible wireless device is encapsulated by a lower encapsulating layer and an upper encapsulating layer of said one or more encapsulating layers (the encapsulation of Rogers; paragraphs 0049-052, 0073, 0175, 0185-0186, 0195, 0203, 0283, 0287, and 0290 of Rogers). 

With respect to claim 69, the combination teaches or suggests that said wireless communication system is selected from the group consisting of: a transmitter, a receiver, a transceiver, an antenna, and a near field communication device system (the wireless transmitter or the antenna; paragraph 0024 of Rogers). 
With respect to claim 86, the combination teaches or suggests that said flexible wireless device further comprises one or more of a vibratory motor, an electrode, a light emitter, or a thermal actuator (paragraph 0038 of Rogers). 

Claims 4, 7-9, 11-14, 18-19, 22, 24-29, 32-33, 36-38, 52-56, 62-63, 68-69, 74-75, 81, 83-84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0319787 (Lamoise)(previously cited), in view of WO 2016/171272 (Ito).  U.S. Patent Application Publication No. 2018/0133045 is considered an English equivalent to Ito and will be used when citing to Ito.
Lamoise teaches that the device should be as thin as possible (paragraphs 0033-0034, 0126, 0131 of Lamoise) and provide suitable thickness such as, 3 mm or less (paragraphs 0105-0109 of Lamoise), less than 5 mm (paragraph 0131 of Lamoise), 0.4 mm (paragraph 0138 of Lamoise), between 0.5 to 4.5 mm (paragraph 0165 of Lamoise), and provide interposing elements with thicknesses around 0.1 to 0.4 mm (paragraph 0230 of Lamoise).  From these teachings, the thicknesses of the device and its interposing elements are results-effective variables that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Lamoise teaches that the sensor may have a surface area between 0.25 and 3 cm2 (paragraphs 0105-0109 of Lamoise) and a contact area of 2.27 cm2 (paragraph 0138 of Lamoise). Further, FIGS. 6-7 suggests the relative sizes of the other components relative to the sensors.  From these teachings, the footprint of the device is a results-effective variable that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the footprint of the device, using the values and relative sizes provided by Lamoise as a starting point, to arrive at suitable thicknesses.  As such, it would have been obvious that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 given the above optimization analysis and starting points provided by Lamoise.
Lamoise teaches or suggests that said functional fabric is a compression garment (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise).  Ito discloses that such sensors mounted in such compression garments may have a contact stress below 10 kPa (paragraphs 0185, 0229, 0348, 0449, 0462, 0526, and 0668-0669 and Table 3 of Ito).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the application pressures of Ito for the contact stress between the subject and the system since contact stress is required and Ito teaches one such contact stress.  Alternatively, Ito suggests, with the suggested application pressures of paragraphs 0668-0669 and Table 3 of Ito, that the application of pressure by the sensor is subject to optimization.  The desired application pressure would depend up the factors of desired accuracy of the readings and the comfort of the patient.  As such, the contact stress or application pressure 
With respect to claim 4, the combination teaches or suggests a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise); a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) positioned on said flexible substrate for measuring said one or more pressures on said body region; a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise) positioned on said flexible substrate; and wherein said at least one flexible device is positioned in mechanical communication with a surface of said functional fabric; wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric, and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 30 kPa on said body region of said subject contacted with said system (see the relative dimensions for the sensor, e.g., paragraphs 0096-0165 of Lamoise, and the above 103 analyses  with respect to Ito). 

With respect to claim 8, the combination teaches or suggests that said functional fabric is a compression garment (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 9, the combination teaches or suggests that said functional fabric comprises one or more of an inelastic material, an elastic material, a woven material, a non-woven material, an adhesive, and a knit material (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 11, the combination teaches or suggests that said functional fabric is a stocking, sock, sleeve, glove, wrap, bandage, hard cast, soft cast, splint or a pneumatic compression device (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 12, the combination teaches or suggests that said functional fabric is a therapeutic compression stocking or bandage (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise). 
With respect to claim 13, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric (paragraphs 0096-0165, 0182, and 0186-0202 of Lamoise; paragraphs 0155-0156, 0160-0161, and 0266 of Lamoise). 
With respect to claim 14, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric via an adhesive (paragraphs 0155-0156, 0160-0161, and 0266 of Lamoise). 

With respect to claim 19, the combination teaches or suggests that said at least one flexible wireless device has a net bending stiffness low enough that the device establishes conformal contact with skin of said subject (paragraphs 0078 and 0229-0230 of Lamoise). 
With respect to claim 22, the combination teaches or suggests that said at least one flexible wireless device further comprises: a flexible electronic circuit supported by said flexible substrate (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise), wherein the flexible electronic circuit comprises said pressure sensor and said wireless communication system (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise); and a flexible superstrate layer encapsulating at least a portion of the flexible electronic circuit, the flexible substrate, or both the flexible electronic circuit and the flexible substrate (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 24, the combination teaches or suggests that said at least one flexible wireless device is a stretchable device (paragraphs 0210-0211 of Lamoise). 
With respect to claim 25, the combination teaches or suggests that said at least one flexible wireless device is a stretchable device (paragraphs 0210-0211 of Lamoise).  Lamoise suggests that the stretchability may be “around 20% or less” (paragraph 0210 of Lamoise).  This teachings suggests that numbers around 20% is acceptable.  Such a teaching suggests that numbers slightly more or slightly less than 20% are acceptable.  Thus, Lamoise suggests a factor of at least 1.2 elongation with the use of the expression “around 20%”.  In view of the above, 
With respect to claim 26, the combination teaches or suggests that said flexible wireless device of said stretchable device further comprises one or more stretchable filamentary electrical interconnects (the sinusoidal wave configuration of the wires; paragraphs 0210-0211; or the conducting tracks shown in FIGS. 2 and 6-7 of Lamoise; paragraphs 0213 and 0255 of Lamoise). 
With respect to claim 27, the combination teaches or suggests that said stretchable filamentary electrical interconnects have a serpentine, bent, folded, wavy or curved geometry (the sinusoidal wave configuration of the wires; paragraphs 0210-0211; or the conducting tracks shown in FIGS. 2 and 6-7 of Lamoise; paragraphs 0213 and 0255 of Lamoise). 
With respect to claim 28, the combination teaches or suggests that said pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof (paragraphs 0046 and 0096-0165 of Lamoise). 
With respect to claim 29, the combination teaches or suggests that said pressure sensor measures instantaneous pressure, average pressure, cumulative pressure or any combination of these (pressure is measured over time so as to control compression at any moment; paragraphs 0013, 0111, 0126, 0167, 0179 of Lamoise). 
With respect to claim 32, the combination teaches or suggests that said at least one flexible wireless device further comprises one or more sensors selected from the group consisting of: a temperature sensor (the temperature sensor; paragraphs 0064-0067, 0232, 0246-0248, 0261-0263 of Lamoise); a bioimpedence sensor; a radius of curvature sensor, an accelerometer, a heart rate sensor, a blood flow sensor, an electrocardiography sensor, an 
With respect to claim 33, the combination teaches or suggests that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). 
With respect to claim 36, the combination teaches or suggests that said at least one flexible wireless device further comprises a wound healing sensor (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). 
With respect to claim 37, the combination teaches or suggests that said wound healing sensor is for monitoring transcutaneous oxygen, local blood flow, local redness, local temperature, ultraviolet radiation, or any combination of them (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). 
With respect to claim 38, the combination teaches or suggests that said at least one flexible wireless device further comprises a light emitting diode (paragraph 0244 of Lamoise). 
With respect to claim 52, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 10 mm (see the above optimization analysis). 
With respect to claim 53, the combination teaches or suggests that said at least one flexible wireless device has an average thickness of less than or equal to 5 mm (see the above optimization analysis). 
2 (see the above optimization analysis). 
With respect to claim 55, the combination teaches or suggests that said system further comprises one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 56, the combination teaches or suggests that said flexible wireless device is entirely encapsulated by said one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 62, the combination teaches or suggests that said pressure sensor of said flexible wireless device is encapsulated by a lower encapsulating layer and an upper encapsulating layer of said one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 63, the combination teaches or suggests that said pressure sensor is a piezoelectric sensor, capacitive sensor, a liquid metal sensor, a strain gauge sensor or an iontronic sensor (paragraphs 0046 and 0096-0165 of Lamoise). 
With respect to claim 68, the combination teaches or suggests that said one or more encapsulating layer is polyimide, polydimethylsiloxane (PDMS), polyurethane, polystyrene, polymethyl methacrylate (PMMA) or polycarbonate (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise). 
With respect to claim 69, the combination teaches or suggests that said wireless communication system is selected from the group consisting of: a transmitter, a receiver, a 
With respect to claim 74, the combination teaches or suggests that said wireless communication system provides wireless communication (paragraphs 0182 and 0186-0202 of Lamoise). 
With respect to claim 75, the combination teaches or suggests that said wireless communication system provides one-way or two-way wireless communication with an external device (paragraphs 0182 and 0186-0202 of Lamoise).
With respect to claim 81, the combination teaches or suggests that said flexible wireless device further comprises one or more battery (the batteries of Lamoise; paragraphs 0185 of Lamoise). 
With respect to claim 83, the combination teaches or suggests that said system further comprises a processor to provide a real-time metric of one or more of pressure, limb volume, tissue colorization, temperature, force, stress, blood flow, oxygenation, position or location, strain, motion, and elapsed time worn (the onboard device to provide pressure, temperature, and moisture; paragraphs 0047-0051, 0172-0182, and 0196 of Lamoise). 
With respect to claim 84, the combination teaches or suggests that said processor is on-board with the flexible wireless device (the onboard device to provide pressure, temperature, and moisture; paragraphs 0047-0051, 0172-0182, and 0196 of Lamoise) or is positioned in an external device that is located at a distance from the wireless device and in wireless communication with the wireless communication system. 
.

Claims 4, 7-8, 11-14, 19, 28-29, 32-33, 36-37, 49-51, 54, 69, 74-75, 81, 83-85, 87-89, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0000651 (Pan)(previously cited), in view of WO 2016/171272 (Ito).  U.S. Patent Application Publication No. 2018/0133045 is considered an English equivalent to Ito and will be used when citing to Ito.
Pan teaches that the sensor may have a diameter of 5 mm (paragraph 0103 of Pan). Further, FIGS. 2A, 3A, and 3B suggest the relative sizes of the other components relative to the sensors.  From these teachings, the footprint of the device is a results-effective variable that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the footprint of the device, using the values and relative sizes provided by Pan as a starting point, to arrive at suitable thicknesses.  As such, it would have been obvious that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 given the above optimization analysis and starting points provided by Pan. 
Pan teaches or suggests that said functional fabric is a compression garment (the compression stocking 52 or bandage 50 of Pan).  Ito discloses that such sensors mounted in such compression garments may have a contact stress below 10 kPa (paragraphs 0185, 0229, 0348, 0449, 0462, 0526, and 0668-0669 and Table 3 of Ito).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 
With respect to claim 4, the combination teaches or suggests a system comprising: a functional fabric (the compression stocking 52 or bandage 50 of Pan) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; and at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (the substrate of Pan; see paragraphs 0103-0105 of Pan and FIG. 2A of Pan; a pressure sensor (the pressure sensor 26; paragraphs 0103-0105 of Pan) positioned on said flexible substrate for measuring said one or more pressures on said body region; and a wireless communication system (the transmitter 18; paragraphs 0075-0078 of Pan) positioned on said flexible substrate; and wherein said at least one flexible device is positioned in mechanical communication with a surface of said functional fabric (FIGS. 3A-3B of Pan); 
With respect to claim 7, the combination teaches or suggests that said functional fabric is a therapeutic or diagnostic garment (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 8, the combination teaches or suggests that said functional fabric is a compression garment (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 11, the combination teaches or suggests that said functional fabric is a stocking, sock, sleeve, glove, wrap, bandage, hard cast, soft cast, splint or a pneumatic compression device (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 12, the combination teaches or suggests that said functional fabric is a therapeutic compression stocking or bandage (the compression stocking 52 or bandage 50 of Pan). 
With respect to claim 13, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric (FIGS. 3A-3B of Pan). 
With respect to claim 14, the combination teaches or suggests that said at least one flexible wireless device is affixed to said functional fabric via an adhesive (paragraph 0059 of Pan). 

With respect to claim 28, the combination teaches or suggests that said pressure sensor is a capacitance pressure sensor, a piezoresistive pressure sensor or a combination thereof (the pressure sensor 26; paragraphs 0103-0105 of Pan). 
With respect to claim 29, the combination teaches or suggests that said pressure sensor measures instantaneous pressure, average pressure, cumulative pressure or any combination of these (real-time data including pressure, i.e., instantaneous; paragraph 0026, 0052, 0075, 0082, 0096, and 0099; FIG. 7 of Pan). 
With respect to claim 32, the combination teaches or suggests that said at least one flexible wireless device further comprises one or more sensors selected from the group consisting of: a temperature sensor (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan); a bioimpedence sensor; a radius of curvature sensor, an accelerometer, a heart rate sensor (the heart beat sensor; paragraph 0074, 0082, 0114, and 0123 of Pan), a blood flow sensor, an electrocardiography sensor, an electromyography sensor, an electroencephalography sensor, an electrophysiological sensors, a moisture sensor (the moisture sensor; paragraphs 0074, 0114, and 0123 of Pan), a humidity sensor, a transcutaneous oxygen sensor, a local blood flow sensor, and a local redness sensor. 
With respect to claim 33, the combination teaches or suggests that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan). 

With respect to claim 37, the combination teaches or suggests that said wound healing sensor is for monitoring transcutaneous oxygen, local blood flow, local redness, local temperature, ultraviolet radiation, or any combination of them (the temperature sensor; paragraphs 0074, 0082, 0114, and 0123 of Pan). 
With respect to claim 49, the combination teaches or suggests at least three wireless flexible devices (FIG. 3A of Pan). 
With respect to claim 50, the combination teaches or suggests that each of said wireless flexible devices independently comprise a sensor and a near-field communication system (FIG. 3A of Pan). 
With respect to claim 51, the combination teaches or suggests that said wireless flexible devices are positioned within said functional fabric such that when said functional fabric is worn by said subject the wireless flexible devices contact said subject’s gastrocnemius muscle, medial ankle and upper anterolateral thigh (FIG. 3A of Pan; paragraph 0045 of Pan discloses that the devices are capable of such placement). 
With respect to claim 54, the combination teaches or suggests that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 (see above optimization analysis).
With respect to claim 69, the combination teaches or suggests that said wireless communication system is selected from the group consisting of: a transmitter, a receiver, a 
With respect to claim 74, the combination teaches or suggests that said wireless communication system provides wireless communication (paragraphs 0033, 0075-0078, 0106, 0108, 0113, 0122, and 0128 of Pan). 
With respect to claim 75, the combination teaches or suggests that said wireless communication system provides one-way or two-way wireless communication with an external device (paragraphs 0033, 0075-0078, 0106, 0108, 0113, 0122, and 0128 of Pan). 
With respect to claim 81, the combination teaches or suggests that said flexible wireless device further comprises one or more battery (paragraphs 0052, 0073, and 0094 of Pan; the battery level threshold alarm or inherently means there is a battery). 
With respect to claim 83, the combination teaches or suggests that said system further comprises a processor to provide a real-time metric of one or more of pressure, limb volume, tissue colorization, temperature, force, stress, blood flow, oxygenation, position or location, strain, motion, and elapsed time worn (a processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan). 
With respect to claim 84, the combination teaches or suggests that said processor is on-board with the flexible wireless device (a processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan) or is positioned in an external device that is located at a distance from the wireless device and in wireless communication with the wireless communication system. 
With respect to claim 85, the combination teaches or suggests that said flexible wireless device continuously monitors and generates the real-time metric (a processor providing real-time 
With respect to claim 87, the combination teaches or suggests a plurality of spatially distributed flexible wireless devices (FIG. 3A of Pan). 
With respect to claim 88, the combination teaches or suggests that the plurality of spatially distributed flexible wireless devices are configured to provide an average output paramee (FIG. 3A of Pan shows four devices, each one providing a reading of pressure). 
With respect to claim 89, the combination teaches or suggests that said output parameter and/or spatial distribution map is time-varying (FIG. 3A of Pan shows four devices, each one providing a reading which in turn creates a spatial distribution map of pressure; each processor providing real-time data including pressure; paragraphs 0026, 0052, 0075, 0082, 0096, and 0099; FIGS. 1 and 7 of Pan). 
With respect to claim 91, the combination teaches or suggests wirelessly communicate output parameters from the system for remote monitoring (paragraphs 0033, 0075-0078, 0106, 0108, 0113, 0122, and 0128 of Pan). 
 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of U.S. Patent Application Publication No. 2015/0297132 (Bichel)(previously cited).
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a . 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of U.S. Patent Application Publication No. 2007/0191904 (Libbus)(previously cited).
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise).  Further, Lamoise teaches that said at least one flexible wireless device further comprises a temperature sensor for measuring local temperature (the temperature sensor; paragraphs 0064-0067, 0246-0248, 0261-0263 of Lamoise). Libbus teaches that it is known to normalize pressure measurements with temperature measurements (paragraph 0061 of Libbus).  It would have been obvious to one of ordinary skill . 

Claims 35 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of U.S. Patent Application Publication No. 2016/0120734 (Ishikawa)(previously cited).
With respect to claim 35, Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise).  Further, Ishikawa teaches that one such acceleration sensor is an accelerometer (paragraphs 0052, 0066, 0077-0078 of Ishikawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an accelerometer in the device of Lamoise since Lamoise teaches that an acceleration sensor is used and Ishikawa teaches one such sensor.  Thus, the combination teaches or suggests “wherein said at least one flexible wireless device further comprises an accelerometer for monitoring motion or movement of said subject or detecting said fall of said subject” in view of the above analysis. 
. 

Claims 38-39 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise in view of Ito, and further in view of U.S. Patent Application Publication No. 2015/0196802 (Siegel)(previously cited).  
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a 
With respect to claim 38, the combination teaches or suggests that said at least one flexible wireless device further comprises a light emitting diode (the LEDS of Siegel). 
With respect to claim 39, the combination teaches or suggest that said light emitting diode is activated when said pressure sensor senses a pressure below a minimum compression threshold (the activations of the various LEDS of Siegel).
With respect to claim 86, the combination teaches or suggests that said flexible wireless device further comprises one or more of a vibratory motor, an electrode, a light emitter, or a thermal actuator (the LEDS of Siegel). 
 
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of U.S. Patent Application Publication No. 2014/0355257 (Anteby)(previously cited).
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication 
With respect to claim 58, the combination teaches or suggests that said one or more encapsulating layers independently have a geometry without hard edges or concerns that provides for adherence to skin of said subject and reduced contact stresses (the rounded edges of Anteby on the encapsulation layers of Lamoise). 
With respect to claim 59, the combination teaches or suggests that said one or more encapsulating layers independently have a geometry characterized by one or more curved surfaces (the rounded edges of Anteby on the encapsulation layers of Lamoise). 

Claims 60-61 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Anteby, and further in view of Rogers.
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise). Also, Lamoise teaches that said system further comprises one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 
Rogers teaches a suitable thickness of the layers in the form of nano- or microstructured layers (paragraph 0175 of Rogers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nano- or microstructured layers for the encapsulation layers of Lamoise since a thickness is required and Rogers provides such a thickness and/or it uses less material and/or it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 60, the combination teaches or suggests that said one or more encapsulating layers independently have a dome shaped geometry (the thickness and rounded edges of the encapsulation layers creates a domed shape geometry). 
With respect to claim 61, given the parameters of the combination (i.e., the thickness of the encapsulation layers, the size of the components the layers encapsulate, and the desire for rounded edges), the dimensions of the fillets are results-effective variables that would have been optimized through routine experimentation based on the thickness of the encapsulation layers, the size of the components the layers encapsulate, and the desire for rounded edges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions of the fillets so as to obtain the desired encapsulation with the desired layers around the components.  As such, the feature of “wherein said dome shaped geometry is characterized by a fillet radius greater than or equal to 0.25 mm” would have been obvious.  Further or alternatively, the dimensions of claim 61 do not render claim 61 patentable In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
With respect to claims 64-65, given the parameters of the combination (i.e., the thickness of the encapsulation layers, the size of the components the layers encapsulate, the proximity of the components to each other, and the desire for rounded edges), the dimensions of the encapsulating layers are results-effective variables that would have been optimized through routine experimentation based on the thickness of the encapsulation layers, the size of the components the layers encapsulate, the proximity of the components to each other, and the desire for rounded edges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions of the encapsulating layers so as to obtain the desired encapsulation with the desired layers around the components.  As such, the features of “wherein said upper encapsulating layer has a thickness at least 1.5 times greater than a thickness of the lower encapsulating layer” (claim 64; the upper layer being that part of the encapsulation that surrounds the top and sides of the electrical components while the bottom layer is on the bottom of the electrical components and the layer that connects the encapsulations between closely adjoined components) and “wherein said upper encapsulating layer has a length at least 1.5 times less than a length of the lower encapsulating layer” (claim 65; the upper layer being that part of the encapsulation that surrounds the top and sides of the In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
With respect to claim 66, the combination teaches or suggests that said lower encapsulating layer has a geometry characterized by a thickness at least 8 times smaller than at least one lateral dimension (the dimension of the components relative to the nano-thickness of the encapsulating layer). 
With respect to claim 67, the combination teaches or suggests that said lower encapsulating layer has a geometry characterized by a thickness at least 8 times smaller than a width of said lower encapsulating layer (the dimension of the components relative to the nano-thickness of the encapsulating layer). 

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Ito, and further in view of U.S. Patent Application Publication No. 2016/0367191 (Esposito)(previously cited).
.

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoise, in view of Ito, and further in view of Anteby, and further in view of Rogers.
Lamoise teaches that the device should be as thin as possible (paragraphs 0033-0034, 0126, 0131 of Lamoise) and provide suitable thickness such as, 3 mm or less (paragraphs 0105-0109 of Lamoise), less than 5 mm (paragraph 0131 of Lamoise), 0.4 mm (paragraph 0138 of Lamoise), between 0.5 to 4.5 mm (paragraph 0165 of Lamoise), and provide interposing 
Lamoise teaches that the sensor may have a surface area between 0.25 and 3 cm2 (paragraphs 0105-0109 of Lamoise) and a contact area of 2.27 cm2 (paragraph 0138 of Lamoise). Further, FIGS. 6-7 suggests the relative sizes of the other components relative to the sensors.  From these teachings, the footprint of the device is a results-effective variable that would have been optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the footprint of the device, using the values and relative sizes provided by Lamoise as a starting point, to arrive at suitable thicknesses.  As such, it would have been obvious that said at least one flexible wireless device has a lateral area footprint less than or equal to 20,000 mm2 given the above optimization analysis and starting points provided by Lamoise.
Lamoise teaches or suggests that said functional fabric is a compression garment (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise).  Ito discloses that such sensors mounted in such compression garments may have a contact stress below 10 kPa (paragraphs 0185, 0229, 0348, 0449, 0462, 0526, and 0668-0669 and Table 3 of Ito).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the application pressures of Ito for the contact stress between the subject and the system since contact stress is required and Ito teaches one such 
Lamoise teaches a system comprising: a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise); at least one flexible, wireless device comprising: a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) for measuring one or more pressures exerted by said functional fabric on a region of a body of a subject contacted with said functional fabric system and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise). Also, Lamoise teaches that said system further comprises one or more encapsulating layers (the encapsulation of Lamoise; paragraphs 0161, 0200, 0223-0225, 0228, and 0267 of Lamoise).  Anteby teaches that such encapsulation has rounded edges (paragraph 0026 of Anteby). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rounded edges on the encapsulation layers of Lamoise so as to prevent inadvertent injury.   
Rogers teaches a suitable thickness of the layers in the form of nano- or microstructured layers (paragraph 0175 of Rogers).  It would have been obvious to one of ordinary skill in the art 
Given the parameters of the combination (i.e., the thickness of the encapsulation layers, the size of the components the layers encapsulate, the proximity of the components to each other, and the desire for rounded edges), the dimensions of the encapsulating layers are results-effective variables that would have been optimized through routine experimentation based on the thickness of the encapsulation layers, the size of the components the layers encapsulate, the proximity of the components to each other, and the desire for rounded edges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dimensions of the encapsulating layers so as to obtain the desired encapsulation with the desired layers around the components.  As such, the feature of “the upper encapsulating layer has a length at least 1.5 times less than the length of lower encapsulating layer” (the upper layer being that part of the encapsulation that surrounds the top and sides of the electrical components while the bottom layer is on the bottom of the electrical components and the layer that connects the encapsulations between closely adjoined components) would have been obvious.  Further or alternatively, the dimensions of claim 114 do not render claim 114 patentable since it is a mere difference in relative dimensions that do not cause the device to perform different from the combination. (See MPEP 2144 quoting In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not 
With respect to claim 114, the combination teaches or suggests a system comprising: 
a functional fabric (the compression stocking or bandage of Lamoise; paragraphs 0003, 0078-0095, 0251, and 0256 of Lamoise) configured to be worn by a subject at a body region of said subject, wherein said functional fabric operably exerts one or more pressures on said body region when worn by said subject; 
at least one flexible, wireless device configured to be positioned between said functional fabric and said body region of said subject, comprising: a flexible substrate (paragraphs 0047-0051, 0172-0176, 0200, 0226, 0255 of Lamoise); a pressure sensor (paragraphs 0046 and 0096-0165 of Lamoise) positioned on said flexible substrate for measuring said one or more pressures on said body region; and a wireless communication system (paragraphs 0182 and 0186-0202 of Lamoise) positioned on said flexible substrate; 
wherein said at least one flexible wireless device is encapsulated in a lower encapsulating layer and an upper encapsulating layer and is positioned in mechanical communication with a surface of said functional fabric, and the upper encapsulating layer has a length at least 1.5 times less than the length of lower encapsulating layer such that the encapsulated flexible wireless device has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 30 kPa on said body region of said subject contacted with said system (see the relative dimensions for the sensor, e.g., paragraphs 0096-0165 of Lamoise, and the above 103 analyses with respect to Lamoise, Ito, Anteby, and Rogers). 

Response to Arguments
The Applicant’s arguments filed 12/20/2021 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant asserts that none of Lamoise, Pan, and Rogers teaches or suggests “wherein said at least one flexible wireless device is positioned in mechanical communication with a surface of said functional fabric, and has dimensions and physical properties providing for conformal integration characterized by a contact stress of less than or equal to 30 kPa on said body region of said subject contacted with said system”.  This argument is rendered moot because there are new grounds of rejection that address this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791